DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the reply filed 06/30/2021. The allowed claims are 14, 17-18 and 20-30. The closest prior art of record is Truesdell et al. (USP 4150518), Schuchert et al. (USP 6393855) and Hirai et al. (Translation of Japanese Patent Document JP2009156478).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the claimed structural configuration of the oscillating frame sub-element. Although Truesdell, Schuchert  and Hirai disclose a refrigerating device with a sub element having a groove, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Truesdell, Schuchert or Hirai to incorporate the frame sub element having two different cross sectional shapes relative to the main direction of extension along with the groove having respective stepped sidewalls defining steps in the middle regions of the first and second sidewalls, along with the other claimed components of the refrigeration device. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/           Primary Examiner, Art Unit 3763